 498DECISIONSOF NATIONAL LABOR RELATIONS BOARDLocal 947,International Brotherhood of Painters andAllied Trades,AFL-CIO and Stone and WebsterEngineering Corporation and Local 453, Interna-tional Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America.Case 5-CD-195The parties stipulated and we find that the Employ-er is engaged in commerce within the meaning ofSection 2(6) and(7) of the Actand it will effectuatethe purposes of the Act to assert jurisdiction herein.May 8, 1973DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,followingcharges filed by Stone and Webster Engineering Cor-poration,herein called the Employer,alleging thatLocal 947,International Brotherhood of Painters andAllied Trades, AFL-CIO,herein called Respondent,has violated Section 8(b)(4)(D) of theAct. A hearingwas held before Hearing Officer Louis J. D'Amico onJanuary 29 and February5 and7, 1973. The Employ-er, Respondent,and Local 453, International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Party in Interest, herein calledTeamsters or Warehousemen,appeared at the hearingand were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to adduceevidence bearing on the issues.Thereafter,a brief wasfiled bythe Employer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Uponthe entire record in this proceeding the Boardmakes the following findings:ITHE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer is a Massachusetts corporation engaged in thebusiness of general contracting throughout the UnitedStates. The Employer has the general contract for anadditional electrical generating unit for the VirginiaElectric Power Co. (VEPCO) at Mt. Storm, West Vir-ginia,' at which site it annually receives goods valuedin excessof $50,000 from points directly outside theState of West Virginia.1Stone andWebster constructed two additionalelectrical generating unitsatMt. Storm, the two previous units having been constructed during theperiod 1963- 66.If.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Re-spondent and the Teamsters are labor organizationswithin themeaning ofSection 2(5) of the Act.III.THE DISPUTEA. Background and FactsIn or about August 1969, the Employer started con-struction for VEPCO of the third electricalgeneratingunit at Mt. Storm, West Virginia. From the start ofconstruction and thereafter the Employer maintaineda warehouse on the project where it employed approx-imately eight workers (warehousemen), members ofLocal 453, Teamsters. The warehousemen's dutiesconsisted of keeping records of equipment receivedand issued at the worksite. Tools and equipment re-ceived at the warehouse were usually stenciled by thewarehousemen,using an aerosolpaint can with theletters "S & W." In addition to the tools and otherequipment, the warehousemen were charged with theduty of maintaining a color coding of hard hats usedby the workmen on the project 2 In addition to suchcolor coding the warehousemen also disinfected usedhard hats, removed and replaced the inner suspensionused in the hats, and color sprayed them using anaerosol spray paint can. Ordinarily the warehousemenwere involved in color coding of hard hats once ortwice a week, which work was performed in the ware-house, and usually from two to a half dozen hard hatswere worked on at one time.On or about November 10, 1972, the Employermade changes in the duties of its supervisory person-nel, giving the supervision of all inside painters, car-penters, and laborers to one supervisor, and all ofthese same craftsmen performing outside work toa different supervisor. As a result of this change insupervision it was found necessary that further colorcoding on the hard hats was necessary so that thesupervisors could distinguish the laborers. Having de-cided on the color code to be used, the senior materi-almen wereinstructed to have the larborers' hard hatscolor coded on the following day, Saturday, Novem-ber 11, 1972.3 On Saturday, November 12, two ware-2coding consisted of spraying the hard hats with various distinctcolors, each color designating the craft in which the workman was employed.The purpose of such color coding was to enable supervisors to distinguishindividual men in each craft.3All dates herein are 1972 unless indicated otherwise203 NLRB No. 88 LOCAL 947, INTL.BROTHD.OF PAINTERShousemen cleaned, replaced headbands and interiorstraps of, and color coded approximately 100 hardhats in about 2 hours' time.On Monday the fact that the hard hats had beencolor coded by the warehousemen was brought to theattention of the Painters business agent, Gus Camp-bell, by the union steward, Earl Sellers, who also wasvice president of Local 947. At approximately 8 a.m.Campbell and Sellers went to the office of theEmployer's labor relations supervisor, Purdy, and re-quested the name of the Employer's supervisor whohad directed the painting of the hard hats by thewarehousemen on November 11. At that time Purdywas informed that the painting of hard hats was "theirwork" (Painters) .4 Shortly after leaving Purdy, Camp-bell and Sellers called on A. B. Otwell, Employer'sgeneral superintendent, and again asserted that thepainting of hard hats was their work. Otwell toldCampbell and Sellers he would look into it and wouldlet them know. Later the same day Purdy told Camp-bell that the Employer's home office considered thePainters demands to constitute a jurisdictional dis-pute and wanted the matter handled that way. Purdysuggested to Campbell that the latter contact theTeamsters business agent. Thereupon Campbellasked Purdy if that was the Employer's finalword andPurdy stated that it was.'That night Campbell instructed Mercer to preparepicket signs. On November 15, at or about 5:30 a.m.,Mercer placed signs approximately 3 by 4feet in sizein front of the entrance to the projectsite.The signscarried the following legend: "Informational Pickets.Stone and Webster Company Unfair to Local 947,Painters, Cumberland, Maryland. Violation of Con-tract."The painters formed a picket line and as aresult, approximately 900 employees employed on theproject refused to cross the picket line. The picket linecontinued through November 17, with the result thatthe other crafts employed at the project continued torefuse to cross the picket line, thus causing a completeshutdown of work on the project. The picketingceased on November 20 .64Painters,about 25 in number as of November, employed bythe Employerwere hired to paint the outside steel structure before winter set in.In winterthe painters were moved inside to paint the steel and equipment being in-stalled.Essentially,the painters were engaged in construction painting, notmaintenance painting.5Mercer,presidentof Local 947,who was present at the meeting withPurdy, contended when he testified at the hearing that other grievances werediscussed at this meeting.6 Another meeting was held on November 16, between Painters unionofficials and company officials.At thismeeting the Painters raised othergrievances in addition to the hard hat question.At the end of the meetingthe hard hat question remained unsettled.Companywitnesses contend thatthe other grievances were settled while Painters witnesses contend they werenot. On November 20, Sellers, who had been dischargedby the Employer,picketed carrying a sign protesting his discharge.499B. The Work in DisputeThe work in dispute involves solely the cleaningand spraying of hard hats using an aerosol spray paintcan and does not involve the installation and replace-ment of head bands and straps inside the hard hats.C. Contentions of the PartiesThe Employer contends that the work should beassigned to its warehouse employees represented bythe Teamsters; that the disputed work is incidental tothe warehousemen's other duties relating to the re-ceiving and issuing of equipment on the worksite; andthat from the point of view of efficiency it is moreefficient to have the hard hats color coded by thewarehousemen who are involved in disinfecting,cleaning, and otherwise repairing equipment. TheCompany also contends that it was following the pro-cedure established at the beginning of the project, aprocedure it had followed in the past at other con-struction sites.The Teamsters agrees with the Employer's position.The Painters claims the work pursuant to Local947's area contract'D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed upon method for the voluntaryadjustment of the dispute.'As noted, the record discloses that Campbell, thePainters business agent, and other representatives ofLocal 947, demanded that the Employer reassign thedisputed work to the Painters and pay the Painterscompensation for the work performed by the Team-sters.While the Painters made no threat to the Em-ployer to picket or shut the job down if the disputedwork was not assigned to them, it did in fact establishpicket lines and shut the job down for 3 days. Basedon the foregoing and the record as a whole, we findthat an object of the picketing was to force or requirethe Employer to assign the disputed work to employ-ees represented by Respondent. Accordingly, andwithout ruling on the credibility of the testimony inissue,we are satisfied that there is reasonable cause tobelieve a violation of Section 8(b)(4)(D) did occur?rThe Employeris nota signatory to any contract with Local 947, but hasagreed toabide by the terms of Local 947's areaagreement.8Upon the basis ofthe record, it does not appearthat the parties hereinhavean agreed-upon methodfor the settlement of theinstant dispute.9While the Painters contends that other grievances entered into its deci-Conhnued S00DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn the absenceof anyevidenceoffered by any ofpart of the record.the parties that there existed among the parties anyvoluntary method for settlement of this dispute, wefind that this dispute is properly before the Board fordetermination.E.Merits of the DisputeAs theBoard statedinJ.A. Jones ConstructionCompany,10we shall determine the appropriate assign-ment of the disputed work in each case presented forresolution under Section10(k) of the Act only aftertaking into account and balancing all relevant factors.In our judgment the following factors are relevanthere:1.Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified as collective-bargaining representa-tive for a unit of the Employer's employees.It doesnot appear from the record that the Employ-er is signatory to any collective-bargaining agreementwith either of the local unions involved herein. How-ever, the record discloses that the Employer hasagreed to abide by the terms of Painters Local 947area agreement. It is under the terms of this agree-ment that the Painters claims the disputed work. Itsclaim does not appear to be supported by the termsof the agreement. The agreement, which was offeredin evidence,as it relatesto spray painting, is confinedto the use of spraypaintingperformed with tanks, aircompressors, spray guns, and similar sand blastingequipment. In addition, the contract requires that onall spray painting jobs at least two qualified journey-men perform the work, dividing their time betweenspraying and tending the tanks. Also the contract re-quires a contractor to obtain a special permit from thelocal before the contractor sprays and that the permitbe posted on the jobsite. Further, the contract prohib-its,amongother things, the use of "cannisters."We therefore find that the Painters area collective-bargaining agreement does not favor the assignmentof the disputed work to the Painters.The Employer is a party to a national agreementwith the Teamsters which includes warehousemen.However, the terms of the agreement were not madesion to picket the Employer's jobsite,the testimony of the Respondent'switnesses is such as to raise serious doubts as to whether other grievanceswere paramount to the Painters'demand that it be assigned the painting ofthe hard hats.In any event the record is clear that an object of Respondent'spicketing was to force or requirethe Employerto assignthe disputed workto its members.10 International Associationof Machinists, Lodge No 1743, AFL-CIO (J AJones Construction Company),135 NLRB 1402.2.Employer and area practiceIt is uncontradicted that the Employer from thebeginning of the instant project in 1969 assigned thework of spray painting (color coding) of hard hats toitswarehousemen and continued to do so up to andincluding November 11. It is also uncontradicted thatat no time prior to the November 11 assignment didthe Painters protest the assignment of warehousemento perform spray painting on hard hats using an aero-sol paint can. Further, it appears that the assignmentmade by the Employer in the instant case follows apractice established on previous projects at the samesite and follows the practice it had established at otherconstruction projects in other areas.We therefore find that the Employer's past practicefavors the Employer's assignment of the disputedwork to its warehousemen.3. Skills and efficiency and economy of operationThe skill required to use a spray paint can cannotbe considered to be of any great moment. Surely,Painters trained to paint steel used in constructionprojects could undoubtedly use a spray can, but thesame could be said to apply to warehousemen skilledin the art of pushing down the button at the top of thecan and applying a color coating on a hard hat. Thus,we do not find that skill is a factor. It is clear, however,that the warehousemen who perform this work as partof their daily duties make for greater efficiency, par-ticularly since they also disinfect the hard hats andremove and replace the inner suspension therein aspart of the same operation, tasks that the Painters donot claim.We therefore find that the factor of efficiency fa-vors the Employer's assignment of the disputed workto its warehousemen employees.ConclusionsHaving considered all pertinent factors presentherein, we conclude that employees who are repre-sented by the Teamsters are entitled to perform thework in dispute. This assignment is consistent with theEmployer's initial assignment, the Employer's pastpractice, and economy of operation. In making thisdetermination, we are awarding the work in questionto employees employed by the Employer who are rep-resented by the Teamsters, but not to that union or itsmembers. The present determination is limited to theparticular controversy which gave rise to this proceed-ing. LOCAL 947,INTL. BROTHD.OF PAINTERSDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:1.Employees of Stone and WebsterEngineeringCorporation, who are currently represented by Local453, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, areentitled to color code by spraying hard hats usingpaint containedin aerosolspray cans.2.Local 947, International Brotherhood of Paint-ers and Allied Trades, AFL-CIO,is notentitled, by501meansproscribed by Section 8(b)(4)(D) of the Act, toforce or require Stone and Webster Engineering Cor-porationto assignthe above work to its members oremployees whom it represents.3.Within 10 days from the date of this Decisionand Determination of Dispute, the labor organizationlisted in the preceding paragraph shall notify the Re-gionalDirector for Region 5, in writing, whether ornot it will refrain from forcing or requiring Stone andWebster Engineering Corporation, by means pro-scribed by Section 8(b)(4)(D) of the Act, to assign thework in dispute to its members or employees whom itrepresents rather than to employees of Stone andWebster Engineering Corporation represented by Lo-cal 453, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America.